Citation Nr: 1414577	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-32 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  He died in May 2010.  The appellant in this case is the Veteran's wife.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 determination of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claim resides with the New York, New York RO.

In her substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  In correspondence received in January 2014, the appellant requested that the Board hearing take place in her home.  The RO responded later in January 2014 with a letter informing the appellant that they were unable to hold a hearing outside of the RO.  Another January 2014 letter informed the appellant that her hearing was scheduled for February 2014.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the appellant failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board additionally notes that in correspondence dated in September 2012, the appellant referred to her "representative."  However, no power-of-attorney in favor of this "representative" is of record.  Subsequently, in a January 2013 letter, the RO provided the appellant with information on how Veterans' Service Organizations could help her.  A list of recognized national organizations was provided.  Further, in subsequent correspondence sent to the appellant in February 2013, the RO informed the appellant that "[w]e have no record of you appointing a service organization or representative to assist you with your claim.  You can contact us for a listing of the recognized veterans' service organizations and/or representatives."  As the appellant has not submitted a power-of-attorney in favor of a representative, the Board now recognizes the appellant as proceeding pro se in this appeal.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's countable income for the period pertinent to the appellant's claim exceeded the maximum annual income for pension benefits.


CONCLUSION OF LAW

The criteria for death pension benefits have not been met. 38 U.S.C.A. § 1521  (West 2002); 38 C.F.R. §§ 3.3(b)(3) , 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).



I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide. 

In this appeal, as discussed below, the appellant's appeal lacks legal merit.  As the law, and not the facts, is dispositive of the issue on appeal, the duties to notify and assist imposed by the VCAA are not applicable in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Analysis

The appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  

The appellant contends that she is entitled to VA death pension benefits, based on the Veteran's service.  She feels that, as his surviving spouse, she is entitled to death pension.  However, death pension is an income-based benefit for low income qualifying survivors, and the maximum rate of death pension benefits that may be paid is set by law. 

An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of his or her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not entitled to any death pension benefits. 

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

In support of her November 2010 formal claim for death pension, the appellant informed the RO that she received a recurring monthly pension of $819.32, and she received recurring Social Security monthly benefits of $1,225.00.  This information, provided by the appellant on her initial claim, indicates that she had an annual countable income of $24,531.84.

The RO calculated that for the period pertinent to this appeal, the appellant received monthly Social Security benefits of $1,027.50 , monthly retirement income of $819.25 and a one-time payment from Social Security of $255.00 (the Social Security death benefit she received for the Veteran's death).  As such, the RO calculated that the appellant's total countable income was $22,416.00.  

The appellant has not provided any specific financial information concerning allowed expenses to be deducted from her countable income for pension purposes.  As such, on its face, regardless of whether the figures provided by the appellant or calculated by the RO are considered, the appellant's income exceeds the maximum countable income for death pension benefits for that time period, which was $7,933.00 per year, for surviving spouses without dependent children.  See 38 C.F.R. § 3.23(a)(5).

However, the RO independently identified an allowable medical expense of $761.00, which represented what should have been the appellant's Medicare premium for the year of $1,158.00, less a deductible of $397.00.  Incorporating that allowable expense, using the figures provided by the appellant, her annual countable income after allowable expenses was $23,770.84.  Using the figures calculated by the RO, her countable income after expenses was $21,655.00.  As such, using either the figures provided by the appellant or the figures calculated by the RO, the appellant's countable income exceeds the maximum annual income allowed for the payment of death pension benefits.  The appellant is thus precluded from receiving death pension benefits.  See 38 C.F.R. § 3.23(a) (5).  Should her financial status change, she may re-file for such benefits.  At present, however, her claim must be denied.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is therefore not for application.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49 (1990).



ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


